 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 31 
182 
Rogan Brothers Sanitation, Inc. 
and
 Local 813, Inter-
national Brotherhood of Teamsters.  
Case 2Œ
CAŒ39528 
May 11, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND BECKER The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on October 9, 2009, the General Counsel issued 
the complaint on December 30, 2009, against Rogan 
Brothers Sanitation, Inc., the Respondent, alleging that it 
has violated Section 8(a)(5) a
nd (1) of the Act.  The Re-
spondent failed to file an answer.   On February 19, 

2010, the General Counsel filed a Petition for Summary 
Judgment with the Board and Memorandum in Support 
of Petition.
1  Thereafter, on February 22, 2010, the Board 
issued an order transferring 
the proceeding 
to the Board 
and a Notice to Show Cause why the motion should not 
be granted.  The Respondent filed no response.  The alle-

gations in the motion are therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in a complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was re
ceived by the Regional Of-
fice by January 12, 2010, the Board may find, pursuant 
to a motion for default judgment, that the allegations in 
the complaint are true.  Further, the undisputed allega-
tions in the General Counsel™s motion disclose that the 

Region, by letter dated January 20, 2010, notified the 
Respondent that unless an an
swer was received by Janu-
ary 29, 2010, a motion for default judgment would be 

filed.  On February 1, 2010, the Region granted the Re-
spondent™s request for an extension of time in which to 
answer the complaint to February 3, 2010.  Despite this 

extension, however, the Respondent failed to file an an-
swer. In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
                                                          
 1  On February 25, 2010, the General Counsel filed a corrected Peti-
tion and a corrected Memorandum entitled ﬁMotion for Default Judg-
mentﬂ and ﬁMemorandum in Support of Motion for Default Judgment.ﬂ 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a New York 
corporation, with an office 
and place of business located 
at 1014 Saw Mill River Road, Yonkers, New York, has 
been  engaged in the business of refuse and garbage pick-
up and disposal, including at private homes and resi-

dences.   Annually, the Respondent, in conducting its 
operations described above, derived gross revenues in 
excess of $500,000, and purc
hased and received at its 
place of business goods valued
 in excess of $5000 from 
suppliers of fuel and truck and automotive parts and ma-
terials located within the 
State of New York, each of 
which other enterprises has received these goods directly 
from points outside the State of New York. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, Local 813, Interna-

tional Brotherhood of Teamsters, is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of the Respondent within the 

meaning of Section 2(11) of the Act and agents of the 
Respondent, acting in its behalf. 
 James Rogan  President 
Michael Vetrano General Manager 
 The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act: All chauffeurs, helpers, mechanics, and welders em-
ployed by Respondent but excluding all employees not 
eligible for membership in the Union in accordance 
with provisions of the Labor Management Relations 

Act of 1947, as amended. 
Since about December 1, 2001, and at all material 
times, the Union has been th
e designated exclusive col-
lective-bargaining representative of the unit, and since 
then, the Union has been recognized as such by the Re-
spondent.  This recognition has been embodied in a se-

ries of collective-bargaining 
agreements, the most recent 
of which was effective from
 December 1, 2005, through 
November 30, 2008. 
At all material times, based on Section 9(a) of the Act, 
the Union has been the excl
usive collective-bargaining 
representative of the unit. 
 ROGAN BROS
. SANITATION
, INC
.  183
Since about August 27, 2009, the Respondent has 
failed and refused to meet and bargain with the Union as 
the exclusive collective-barg
aining representative of the 
unit. 
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively and in 

good faith with the Union as the exclusive collective-
bargaining representative of the unit, in violation of Sec-
tion 8(a)(5) and (1) of the Act, and has thereby engaged 

in unfair labor practices affecting commerce within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 

and (1) by failing and refusing, since about August 27, 
2009, to bargain with the Union, we shall order the Re-
spondent, on request, to meet and bargain with the Union 

as the exclusive collective-ba
rgaining representative of 
the unit and, if an understan
ding is reached, to embody 
the understanding in 
a signed agreement. 
ORDER  The National Labor Relations Board orders that the 
Respondent, Rogan Brothers Sanitation, Inc., Yonkers, 

New York, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 

(a)  Failing and refusing to meet and bargain collec-
tively and in good faith with Local 813, International 
Brotherhood of Teamsters, 
as the exclusive collective-
bargaining representative of 
the employees in the follow-
ing appropriate unit: 
All chauffeurs, helpers, mechanics, and welders em-
ployed by Respondent but excluding all employees not 
eligible for membership in the Union in accordance 

with provisions of the Labor Management Relations 
Act of 1947, as amended. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, meet and bargain with the Union as 
the exclusive collective-barg
aining representative of the 
unit employees on terms and conditions of employment 
and, if an understanding 
is reached, embody the under-
standing in a signed agreement. 
 (b)  Within 14 days after service by the Region, post 
at its facility in Yonkers, 
New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
2  Copies of the notice, 
on forms provided by the Regional Director for Region 

2, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 

places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since August 27, 
2009. 
(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED 
BY ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fail and refuse to meet and bargain col-
lectively and in good faith with Local 813, International 
Brotherhood of Teamsters, 
as the exclusive collective-
bargaining representative of our employees in the follow-

ing unit: 
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁPosted By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  184 
All chauffeurs, helpers, mechanics, and welders em-
ployed by us but excluding all employees not eligible 
for membership in the Union in accordance with provi-
sions of the Labor Management Relations Act of 1947, 

as amended. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
, on request, meet and bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit employees on terms and conditions of employ-
ment, and put in writing and sign any agreement reached. 
ROGAN BROTHERS 
SANITATION
, INC.       
   
 